Mabry, J.
(concurring):
That Ramirez, the Intendant, had no authority to-mate the grant, as construed by the opinion filed, of the land and water involved in this suit, and that to this extent his act was contrary to all Spanish law and. the rules for the government of the King’s subjects, known to us and in force in the Floridas at the time, I" am satisfied are correct conclusions.
I do not feel satisfied that the grant did not undertake to vest in Pintado a greater estate than that shown by the construction adopted, but I am satisfied that the-*162.'■.grant did invest Mm with, the estate to the extent the construction gives, and that Ramirez had no au■..thority to make it.